USDC SDNY

Weg and Moyers, PC DOCUMENT

ATTORNEYS AT LAW ELECTRONICALLY FILED

FEDERAL PLAZA DOC#
52 DUANE STREET, NEW YORK, NEW YORK |f DATE FILED: _ 8/2/2021
(212) 227 4210
FAX (212) 349-6702

 

 

WWW.WEGANDMYERS.COM
CONNECTICUT AFFILIATE NEW JERSEY AFFILIATE
LAW OFFICE OF LAW OFFICE OF
BRIAN D. ROSENFELD MASELLI-WARREN, P.C.
16 RIVER STREET 600 ALEXANDER ROAD
NORWALK, CT 06850 PRINCETON, NIJ 08540
(203) 853-3888 (609) 452-8411
July 27, 2021
Hon. Analisa Torres
United States District Court
Southem District of New York
500 Pearl Street
New York, New York 10007
Re: Mario Badescu Skin Care, Inc. v. Sentinel Insurance Company Limited
Docket: USDC/SDNY, Case #20-cv-6699

Our File: 20-117
Hon. Judge Torres:

This firm represents Plaintiff Mario Badescu in the above-referenced action. We write in
support of a joint application to amend the current Case Management Plan and Order (“CMO”),
dated November 5, 2020, as it relates to the submission of a Jomt Pre-Trial Order.

As noted in prior correspondence to Your Honor, this case arises from a dispute regarding
coverage for Covid-19 losses in connection with a policy of insurance issued by Defendant
Sentinel Insurance Company Limited (“Defendant” or “Sentinel”) to Plaintiff Mario Badescu Skin
Care, Inc. (“Plaintiff or “Mario Badescu’”).

To date, the parties completed fact discovery, exchanged expert reports on May 10, 2021,
exchanged expert rebuttal reports on June 4, 2021 and completed expert depositions on July 22,
2021. Additionally, Defendant’s motion to dismiss Plaintiff's pleadings is presently before Your
Honor and is awaiting a decision. While the Court’s current CMO mandates the filing of a Jomt
Pre-Trial Order within 30 days of the completion of discovery, which in this case would be August
30, 2021, given the pending motion the parties jointly request that the date for filing of the Joint
Pre-Trial Order be extended to a date which is 30 days subsequent to the date that the current
motion is decided.

GRANTED. The parties' deadline to file their joint pre-trial order is STAYED, pending resolution
of the motion to dismiss. The parties shall file their joint pre-trial order within 30 days of the
Court's order deciding the motion to dismiss.

SO ORDERED.

OD

Dated: August 2, 2021 ANALISA TORRES
New York, New York United States District Judge
